Kupferman, J. (dissenting).
I would affirm.
The Court fairly states the background, but it is much too expansive in its analysis of the Indiana law.
The plaintiff knew of her injuries and the relationship to DES exposure in 1975 and commenced a lawsuit in 1993, some 18 years later, allegedly becoming aware of the "tortious act” after reading about the subject in the February 1993 issue of McCall’s magazine.
The problem of DES came to this Court in the case of Bichler v Eli Lilly & Co. (79 AD2d 317) in 1981. It was affirmed in an opinion by Judge Bernard S. Meyer (55 NY2d 571) in 1982. To further emphasize the time lapse, it is noted that Judge Meyer retired from the Court of Appeals by reason of age at the end of 1986. In the interim, there were other cases, such as Kauf*38man v Eli Lilly & Co. (65 NY2d 449) in 1985, and large-scale consideration of the DES phenomenon during and around that period and around the country (see, e.g., Eli Lilly & Co. v Home Ins. Co., 482 NE2d 467 [Sup Ct Ind, 1985]; Eli Lilly & Co. v Home Ins. Co., 794 F2d 710 [DC Cir], cert denied 479 US 1060; see also, Eli Lilly and Co. and five other drug companies have won a major case involving DES, Lilly said in a statement Friday, United Press Inti, May 15, 1981 [dateline: Indianapolis]; DES: Men May Be In Danger, Too, Newsweek, Mar. 21, 1983, at 52; Alert Urged on DES Link to Cancers, New York Times, Dec. 1984, at C13; Before His Cancer Ordeal, Lawyer Craig Diamond Defended DES-Makers: Now He’s Suing His Former Clients, People magazine, May 9, 1983, at 40; DES Daughters: Could You Be One?, 28 Teen magazine, at 52 [June 1994]; DES Warning Ignored: Doctor, Chicago Tribune, July 10, 1985, at 4; HHS Releases Task Force Study on DES, Washington Post, July 23, 1985, at A13; Woman files $40 million DES suit, United Press Inti, Nov. 25, 1985 [dateline: Chicago]; Anna Quindlen, Struggling With a Knowledge of Body, Chicago Tribune, Nov. 21, 1986, Tempo, at 1).
For this Court to accept the fact that "ordinary diligence" could not start the running of the Statute of Limitations until after the McCall’s article in 1993 is to ascribe to Indiana courts credulity which I cannot accept.
Milonas, Rosenberger and Mazzarelli, JJ., concur with Sullivan, J. P.; Kupferman, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered on or about March 17, 1995, which granted defendants’ motion and cross motions for summary judgment dismissing the complaint, reversed, on the law, without costs and disbursements, and the motion and cross motions denied.